OFFiCE   OF   THE   ATTORNEY   GENERAL     OF   TEXAS
                                 AUSTIN




Honorable Farris Pirtle
County Auditor, Fannln County
Bonham,Texas
Dear sir:




                                                  equest for akopin-
ion on a question w                                above in substance.
                                                  vldes ae follovs:




           Fauuin County has.8 popula~lon of 41,064 inhaD-
its&a;   according-~tothe 1940 Federal Censutia@ the County
Attorney  thereof iyaompensafed on'8 sale.rybasis under ~&I-
thority of Art. 3912e, V.A.CiS.
          Section (b) of Article 3899, V.A.C.S., provide8
ln part as follows:
                        .-
Honorable Farrie Plrtle - Page 2


           "(b) Each officer namtidin this Aat, where
     he receives a salary aa'aompensatlonfor his
     servlce8, shall be entitled and permitted to
     purchase or charge to his county~al.1reason-
     able expenses neaeseary in the proper and legal
     conduct of his office, premlwns on offlclai~s
     bonds, premiums on fire, burgiary, theft, rob-
     bery lusuranae protecting pubila tunds, and ln-
     cludlng the coat of surety bonds for his
     deputies, provided that expenses laourred for
     premiums on offlolals* bondsfor the aounty
     treasurer, county auditor, aourity.mad comls-
     sloners, county sahool supmlntendent, and the
     hide aud anlmailuspeator, l.no1udl.n~~the cost
     of surety bonds for any deputies of any such
    .offlcers,may be also included, end such ex-
     penses to be passed on, pre-determlneedand al-
     lowed In the time and amount,-as nearly as poe-
     slble, by the Comlssloners Court once each
     month for the ensuing month, upon the appllaa-
     tlon~ofeach officer, stating the .&lnU,.probable
     amount of expenditure and the necessity for the
     exp ~nses of his office for such anmlng month,
     which appilcatlon ahall, before presentation to
     said oourt, first be endorsed by the totmty.
     auditor, if any, othervise-the aounty treasurer,
    ~oniy as to whether iunda are avaliable.for pay-
     ment of such expenses., The Commlssloners Court
     of the County of the sherlffga zesldenoe mayI
     upon the written andsworn application of the
     sheriff stating the aecesalty therefor, purehaS
     equipment fora Bureau of Crlmlnai Identlfloa-
     ,tlon,such as cameraa, fingerprint carda, inks,
     chemicals, microscopes, radio and laboratory
     equlpsmnt, flilng cards, flilng cabinets, tear
    ‘gas and other equipment, in keeping with th8
     system ln use with the Department of Publlo
     Safety of thls State, or the United States De-
     psrtment of Jimtlce and/or Bureau of Criminal
     Identification.
          "Such purchases shall be made by 8aOh Of-
     ficer, when allowed, oniy by requisition in manner
     provided by the county auditor, if any, ot!?erwls8
     by the Conmlssloners Court. Each officer, shall
     at th8 close of each month of hla tenure of of-
     flC8, make an ltemised aud sworn report of ail
     approved exp risesincurred by him and charged
Honorable Farrls Pirtl8 - Pane 3


     to his county, accompanying such report with ln-
     voices covering such purchases and requisitions
     Issued by hlm In support of such report. If such
     expenses be incurred by connection with any par-
     ticular case, such report shall'nsme such case.
     Such report, invoices, and requisitions shall
     be subject to the audit of the county aiditor,
     if any, Otherwise by the Connnisslo~ersCourt,
    .and if it appears .that'anyitem waSnot incurred
     by such officer, or that such item was not a
     necessary or legal expense of such office, or
     purchased upon proper reqtisltlOn, such item
     shall be by said county auditoror court re-
     jected, In whLah cas8 the payment of such item
     may be adjudicated ln any courtof competent
     jurisdiction. All such approved claima end ac-
     counts shall be paid from the Officers Salary
     Fund unless'otherwlse provided hersin."

          Ii8 UOte from a Conf8renC8 OpltiOn'Of this depart-
ment (No. O-3270.)written by Wm. J. Fanning, Assistant At-
tome? General and approved July 3, 1941, by Grover Sellers,
then First AssMant Attorney General as foll~wa:
           “We hav8 considered the cases of St&e Vs.
    dhrnes, 106 S.W. (2d) 397, and Casey vs. State,
     .289~S.w..428, which construe Seatian (a) .ofAr-
    ~~;tlcle3899, Q8Z%On'S AMotated Civil Statutes,
   ..an&hold that the rule of construction tejtisdem
     gegerlsc qualifies the genaral l.anguage,(other
     aecessary expenses) by the anteaedent 811sSp-
     &ally enumerated Items of expenses (statidaery,
     stamps,~~telephone,premiums on officials1 bands,
     including the uost Of surety bonds for his
     deputies, premium on fire, burglary, theft,
     robbery insurance rotectlng public funds,
      traveling expensesP and restricts and limits
      the meaning of the general language (other nec-
      essary expenses) to expenses of the same kind
      and class of the above specially enumerated
      items of expense.  We have also considered the
      case of Crasthvait vs. State, 138 3.W. (26) 1060,
     which construes Section 19 (1) of Article 3912e,
     Vernon's Annotated Civil Statutes, and ~holds
      that the rule of construction 18 usdem generisl
      1s applicable to said section.   Said se&ion 1s
      in all material respects hereto virtually the
      same as section (a) of Article 3899.)
Honorable Parris Plrtle - Paae 4


          "The rule of Construction r8jusd8m generisl
     has been defined by 19 corpI.mJurls, page 1255,
     as follovst
         "~Literally "Of the same kind or species."
    A well &own maxim of construction, to aid in               :
    ascertelnlng the meaning of a statute or other
    vritten instrument, the doctrti8 being that,
    where an enumeration of specific things la fol-
    lowed by some more general word or phrase, such
    general word or phrase is to be held to refer
    to things of the same klnd.1
         "It la our opition that the rule of aon-
    atructlon lejusdem general! 1s not applicable to
    Section (b) of Article 3899,  Vernon?8 Annotated
    Civil Statutes, because the general words . /
    'all reasonablh 8xDen.5489nea&s
    anTleRa   conduct of $& T----
                              o flcel do=no~ollow
                                           th8 !2zcEs!
    the speolflo words~premlums z officlals~ bonds,
    a.. t but On the contrary antecede said spe-
    cific vorda. C18s.rlgthe miles of conatruotlon
    te usdem generisf would not apply to SeotlOn
    d   of Article 3899, VernonIs Annotated Civil
    E3tatutes.r (Underscoring added)
            Other oplnlons of this department holding YaHous
items of expense, though not of the same kind or.speclea8s
those specifically enutnerated'insaid Sec. (b) of Art. 3899,
supra, 30 be alloifedas reasOnable expenses‘n&essary id
the proper and legal conduct Of office, ar8 as follower HOS.
o-995, o-3076,   O-3571, o-4284; o-4380 and o-4399.
          It is knoM ai Srmatter of common experlenoe that
it.18 frequently necessary in the proper conduct of his Of-
fice for a county attorney to us8 transarlbed testimoriyOf a
vltneas taken ln a former trial for the purpose of aldlng
him in his exemlnatlon of such vltness on another crlmlnal
trial.
          The county would not be authorlsed to pay the
court reporter upon a bill pmS8nted directly by him for
said services rendered but would be authorized to msame
under the provisions of Section (b) Of Art. 3899.
           JIonorabl8Ferris Pititle- Pares!j


                     'thereforeit.18 the Opinion of this d8pdment
           &at i reasonable charge for tlietranscrlptlonof the testl-
           many of a witness ln a fkaer trial for us8 in e criminal
           .trlal may be an allowable expense Of aSflc8 of the county
            attorney ordbQ.g and using same, and, if properly present-
            ed and-found to be neaessaFg in the proper and legal con-
            duct of the oiflce, same may be pald out of the offlcerrs
            salary fundof FennlnCounty under the      cedxre preffarlbed
           fer presentation of claims in said Se&,.    of Art. 3899,
            supre.
                                               TO&        Y8l7 ttiy
                                         ATTORiBY GRRRRAL OF TEXA3


                                         BY
                                           Robert    &.   Ibitt3.i$!$i
. __                                                          Aassistant*
  :_
 .,+-+.:
                                         BY
                                                     iid* w.‘z%$’
.                                                             k3slstant
; .:.      .XLL;zd
 .
   .




            APPROVED
           "8p$lllOfi--COmmitt88
            By /s/ B.W.B.
                  'ChSirman